Citation Nr: 1643875	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-29 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a psychiatric disorder.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1944 to April 1946 and from March 1949 to June 1968.  He received the Combat Infantryman Badge and the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas.  The Board remanded the appeal in April 2016.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In correspondence dated August 2016, prior to the promulgation of a decision in his case, the Veteran withdrew from appellate consideration all issues on appeal to the Board.



CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal concerning his entitlement to a rating in excess of 50 percent for his psychiatric disorder and a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2016 statement, the Veteran withdrew his pending appeal to the Board.  38 C.F.R. § 20.204.  Accordingly, no allegations of error of fact or law remain before the Board for consideration with regard to these issues, and the appeal is dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 50 percent for a psychiatric disorder is dismissed. 

The appeal as to the issue of entitlement to a TDIU is dismissed. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


